COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Paula Tomasi

Appellate case number:      01-15-00276-CV

Trial court case number:    2012-03438

Trial court:                245th District Court of Harris County

       On March 26, 2015, relator, Paula Tomasi, filed a petition for writ of mandamus
requesting an order requiring the trial court to rule on a motion relator filed in the trial
court. The Court requests that the real party in interest, Diego David Tomasi, respond to
the petition for writ of mandamus. It is ordered that the real party in interest file its
response on or before April 15, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually

Date: March 26, 2015